[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING FOR MOTION TO OPEN JUDGMENT (#143)
This case was brought under § 52-592, its predecessor having been dismissed pursuant to Practice Book § 251. It is noted that the court (Moran, J.) denied the plaintiff's motion to set aside that dismissal.
At the calendar call of this motion on May 11, 1998 plaintiff's counsel was not present. Rather, he filed a motion for a continuance notwithstanding the fact that the calendar contains a conspicuous notice that "no OVER or CONTINUED markings will be accepted."
The motion specifies as grounds, the existence of a Florida judgment which "complicates the issue" and "communication problems with the client," including compensation.
The court finds that no good cause has been shown which warrants the opening of this judgment. The plaintiff has not demonstrated that he has been prevented from prosecuting the action by accident, mistake or other reasonable and sufficient cause not constituting inexcusable neglect. Jaconski v AMF, Inc.208 Conn. 230 (1988). The motion is denied.
MOTTOLESE, JUDGE